 LIGHT'S TREE COMPANY229Light'sTree CompanyandLaborers'InternationalUnion of North America,AFL-CIO,Local 259,Petitioner.Case 7-RC-10533November 17, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYUpon a petition duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Kenneth E. Mead-ows on May 13, 1971, and continued before HearingOfficer Richard D. Hayes on June 30 and July 7, 1971.Following the hearing and pursuant to Section 102.67ofNationalLaborRelationsBoard Rules andRegulations and Statements of Procedure, Series 8, asamended, this case was transferred to the NationalLabor Relations Board for decision 'by direction oftheRegionalDirector forRegion 7. Only theEmployer filed a brief.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the Hearing Officers'rulings made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.1.The Employer is engaged in the operation of ahorticultural nursery on a 220 acre tract of land inRichland, Michigan, and in the wholesale and retailsaleof its horticultural products together withincidental landscaping of self-grown products on thepremises of its customers. During 1970 the Employer'sgross revenue exceeded $500,000, and its purchasesfrom outside the State of Michigan exceeded $30,000.We find, contrary to its contention, that theEmployer is engaged in commerce within the meaningof the Act and that it will effectuate the policies of theAct to assert jurisdiction herein.22.The labor organization involved claims torepresent certain employees of the Employer.3.No question affecting commerce exists concern-ing the representation of employees of the Employerwithin the meaning of Section 9(c)(1) of the Act forthe following reasons:1The Employer has requested oral argument. This request is herebydenied because the record and the brief adequately present the issues andthe positions of the parties.2Man Products, Inc,128 NLRB 5463 Section 2(3) exempts from the definition of "employee" "anyindividual employed as an agricultural laborer .."4There is a dispute about the amount of nonhorticultural workperformed by landscape employees. According to the Employer's witnesses,regular landscaping employees only spend about 5 percent of their time insuch work Because of their higher level of skill,foremen perform more ofThe Petitioner seeks to represent a unit of theEmployer's nursery and landscape employees. TheEmployer contends that these individuals are"agricultural laborers" exempt from the Act's cover-age by virtue of the definition of "employee"contained in Section 2(3) of the Act.3The Employerraises shade trees,flowering trees,evergreens, small shrubs,vines,ground coverings, andsimilar stock for transplantation by its landscapingemployees onto customers' properties. It purchases80-90 percent of its stock in the form of seedlings andsmall whips, and the remainder in large stock, forreplanting in its nursery for further growth anddevelopment beforesale to customers.Although the Employersells some ofitsstockthrough its retail store located at the nursery to privatebuyers, and some to other, nursery and landscapingbusinesses at wholesale, the great bulk of its nurseryproducts are used in its own landscaping operationsfor private, business, and institutional customers.Whilemost of its landscaping involves only thetransplantation of its nursery products and thedevelopment of lawns from seed,a smallamount of itswork involves nonhorticultural activities such asinstallation of sprinkler systems, erection of fencing,stone work, and sodding. This nonhorticultural workisperformed only in conjunction with nurserylandscaping work performed by the Employer and isundertaken where the customer wants all landscapingperformed in one operation. Wherever feasible theEmployer prefers to subcontract this nonhorticulturallandscaping.Employeesworking in the nursery propagate,cultivate,water, transplant, trim, spray, dig, andengage in other related functions necessary to insurethe development and proper growth of the nurserystock. Landscape employees plant, mulch, water, andtrim stock on the premises of the customers. Theymay also perform nonhorticultural work describedabove.4Since 1947 Congress has attached a rider to theBoard's annual Appropriations Act which in effectmakes the definition of agriculture set out in Section3(f) of the Fair Labor Standards Act obligatory uponthe Board. This section (29 U.S.C. 203 (f)) defines"agriculture" in pertinent part as follows:"Agriculture" includesfarming inall its branch-es and among other things includes the cultivationthe nonhorticultural landscaping work than nonsupervisory employees.According to two of the Petitioner'switnesses,crews spend about 50percent of their time during the bulk of the spring and fall busy seasonsdoing thiswork The testimonyof the Petitioner's witnesses as to theamount of nonhorticultural landscaping by nonsupervisors is notprojectible on a full year basis. In view ofthe fact that the Employer'sbusiness records showthat only 9.7 percent of its gross receipts is derivedfrom nonhorticultural landscaping,it seems improbable that nonsuperviso-ry landscape employeesspend more than 10 percent of their total worktimein such nonagricultural work.We so find.194 NLRB No. 35 230DECISIONSOF NATIONALLABOR RELATIONS BOARDand tillage of the soil, dairying,the production,cultivation,growing, and harvesting of any agri-cultural or horticultural commodities . .. .A regulation of the Departmentof Laborstates thatnursery employees engaged in the following activitiesare employed in "agriculture" (29 CFR § 780.174):(a) Sowing seeds and otherwise propagating fruit,nut, shade,vegetable and ornamental plants ortrees ... and shrubs, vines and flowers;*(c) Planting,cultivating,watering,spraying, ferti-lizing,pruning, bracing,and feeding the growingcrop.Another regulation of the Department defines thefollowing as exempt agriculturalwork (29 CFR §780.175):(a)The planting of trees and bushes is exemptwhere it constitutes a step in the production,cultivation,growing,and harvesting of agricultur-alorhorticulturalcommodities,orwhere itconstitutes a practice performed by a farmer or ona farm as an incident to or in the conjunction withfarming operations(aswhere it is part of thesubordinate marketing operations of the grower ofsuch trees or bushes).Thus, employees of thenurseryman who raised such nursery stock aredoing exempt work when they plant the stock onprivate or public property, trim, spray, brace andtreat the planted stock,or perform other dutiesincidental to its care and preservation.Thus it appears, and we find, that the nurseryemployees,and the landscaping employees,except tothe extent that they are engaged in nonhorticulturallandscaping activities,are engaged in exempt agricul-tural work and are therefore "agricultural laborers"excluded from the definition of employees in Section2(3) of the Act .5 In finding that the nursery andlandscape employees here involved fall in the exemptcategory, we do so on the facts revealed by the recordhere considered in the light of the legislative enact-ments.While we accorded great weight to the citedregulations of the Department of Labor, and thedefinitions thereunder, we do not rely exclusively onthem.Although landscaping employees do somenonexempt work,this represents too small a percent-age of their annual total work time to justify anelection among them to select a bargaining agent whowill represent them insofar as they engage in suchnonagricultural work.6Accordingly, we shall dismiss the petition.ORDERIt is hereby ordered that the petition filed herein be,and it herebyis, dismissed.MEMBERJENKINS,dissenting part:I do not agree with the finding of the majority thatthe nonagricultural work performed by the landscap-ing employees represents too small a percentage oftheir annual total work to remove them from theagricultural exemption.As noted by the majority,the definition of agricul-ture as set out in Section 3(f) of the Fair LaborStandards Act is made obligatory upon the Board,and while the Board does not rely exclusively on theinterpretations given that section by the Departmentof Labor,we do accord such determinations greatweight,in view of that agency's responsibility andexperience in administeringthe FLSA.Section 780.110 of the Labor Department's Inter-pretative Bulletin relating to exemptions applicable toagriculture states as follows:Exempt and nonexempt work during the sameworkweek.Where an employee in the same workweekperforms work which is exempt under this section13(a)(6) and also engages in work towhich the Actapplies, not exempt under this or any other sectionof the Act,he is not exempt that week,and thewage and hour requirements of the Act areapplicable (seeMitchell v. Hunt,263 F.2d 913;Mitchell v.Maxfield,12WH Cases 792 (S.D.Ohio), 29 Labor Cases 69, 781;Jordan v. StarkBros.Nurseries,45 F. Supp. 769;McComb v.Puerto Rico Tobacco Marketing Co-op Ass'n.,80 F.Supp.953, affirmed 181 F.2d 697;Walling V.Peacock Corp.,58 F. Supp.880-883).The Board,however, has taken a somewhat differ-ent position regarding employees who spend part oftheir time in agricultural duties and part in nonagri-cultural. InOlaa Sugar Company, Limited.7the Boardannounced the rule "that employees who performanyregular amountof nonagricultural work are coveredby the Act with respect to that portion of the workwhich is nonagricultural."This rule was reaffirmed inRod McLellan Co., supra.Applying the above principle to the, facts of thiscase,Inote that the Employer's vice presidenttestified that regular landscape employees spendabout 5 percent of their time performing nonagricul-turalwork.However,a witness for the Petitionerstated that his landscaping crew spent about 50percent of its time during the busy season, whichextended from early spring to late fall,performing5Rod McLellanCo,172 NLRB No 157;Stark Brothers Nurseries,40NLRB1243, 1249.6N.L RB.v.Kelly Brothers Nurseries;341 F2d 433 (C.A. 2), cf.RodMcLellan Co,supra.7 118 NLRB 1442. LIGHT'S TREE COMPANY231nonagricultural work. Another witness for the Peti-tioner testified that his crew spends about 50 percentof its time doing nonagricultural work. No referencewas made to a particular season.Unlike the majority, I am unwilling in thesecircumstances to apply thedemini-misprinciple to thenonagricultural work performed by the landscapingemployees. It is quite possible that such work isindeed performed on a regular or recurring ratherthan sporadic basis, and the Employer has the burdenof showing otherwise; i.e., that the exemption isapplicable.Iwould therefore find that the landscap-ing employees are not agricultural workers to theextent that they are regularly engaged in nonagricul-turalwork such as the installation of sprinklersystems, the erection of fencing and stone gardenwalls or walks,and sodding.